The defense alleges, in part, that the cost of living adjustment .was paid and accepted upon the express condition and understanding that it would not be deemed compensation for the purpose of computing a pension. While membership in any pension or retirement system of the State or of a civil division thereof is a contractual relationship (N. Y. Const., art. V, § 7; Hoar v. City of Yonkers, 295 N. Y. 274; Underhill v. Valentine, 267 App. Div. 778), and existing rights may not be impaired, the constitutional provision does not prohibit an agreement such as that alleged in the defense pleaded. As a matter of pleading the defense is sufficient. Nolan, P. J., Johnston, Adel, Sneed and MacCrate, JJ., concur.